COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                               §

 KI CHUL HA,                                   §              No. 08-16-00161-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               205th District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §               (TC# 20140D05012)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until May 18, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, State’s attorney, prepare the

State’s brief and forward the same to this Court on or before May 18, 2017.

       IT IS SO ORDERED this 4th day of April, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.